Day, J.
— This case involves simply a question of fact. The defendant claims that at the time the partnership was formed it was agreed that if the plaintiff should be appointed post-master the defendant should partic*708ipate in the income of the office. The burden of .proof is upon the defendant to establish his claim by a preponderance of evidence. The plaintiff, in answer to the cross-petition, and as a witness upon the trial, distinctly and positively denies that any such agreement was made. Considering the respective situations of the plaintiff and the defendant, at the time the partnership was formed, it does not seem very reasonable that the plaintiff would enter into such an agreement. While there are some circumstances in the case which are consistent with the conclusion that such an agreement was made, yet, we think, they are equally consistent with the contrary view. We have examined all the testimony contained in the record with care, and we unite in the conclusion that the defendant has failed to sustain the claim made in his cross-petition. The evidence is voluminous. A review of the evidence in full would be of no interest except to the parties, and the advantages resulting therefrom would not justify the occupying of the space in the reports which would be required. We unite in the opinion that the judgment must be
Akeirmed.